Case 5:16-cv-10444-JEL-MKM ECF No. 1585-1, PageID.60976 Filed 04/09/21 Page 1 of 2




                         Exhibit A




                                        9
Case 5:16-cv-10444-JEL-MKM ECF No. 1585-1, PageID.60977 Filed 04/09/21 Page 2 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


      IN RE FLINT WATER CASES                  No. 5:16-cv-10444-JEL-MKM
                                               (consolidated)
                                               Hon. Judith E. Levy




                    ORDER PERMITTING WITHDRAWAL

     This matter coming before the Court on the motion of Sarah Reynolds to

  withdraw as counsel for the VNA Defendants, and the Court being duly advised,

     IT IS HEREBY ORDERED THAT Sarah Reynolds is withdrawn as counsel for

  the VNA Defendants, and she is no longer an attorney of record in any capacity.



  Dated: ________________, 2021            _________________________

                                           Honorable Judith E. Levy




                                          9
